Citation Nr: 0629794	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as boils.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a fungus of the 
feet.

5.  Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
August 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision that 
denied service connection for post-traumatic stress disorder, 
for a right shoulder disability, for headaches, for fungus of 
the feet and for a back disability.  The veteran filed a 
notice of disagreement (NOD) in March 2004 indicating that he 
was disagreeing with all the decisions except for the denial 
of service connection for post-traumatic stress disorder.  
The RO issued a statement of the case (SOC) in August 2004 
pertaining to the remaining claims for service connection and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2004.  On 
his VA Form 9, the veteran requested a Board hearing at the 
RO as well as a hearing before RO personnel.  

By letters of November 2004 and January 2005, the RO notified 
the veteran of a RO hearing that had been scheduled for him 
in February 2005.  In January 2005, the veteran requested 
that the hearing be rescheduled to another date.  
Accordingly, in a February 2005 letter, the RO notified the 
appellant of a RO hearing scheduled for a date in August 
2005; however, the record indicates that the veteran failed 
to appear.

Thereafter, by letter of April 2006, the RO notified the 
veteran that a Board hearing at the RO (Travel Board hearing) 
was scheduled in June 2006; however, the record indicates 
that the veteran failed to appear. 

The Board's decision on the veteran's claims for service 
connection for a right shoulder disability, for headaches, 
for fungus of the feet, and for a back disability are set 
forth below. The veteran's claim for service connection for a 
skin disability, claimed as boils, is addressed in the remand 
following the decision; this matter is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a right 
shoulder disability, headaches, fungus of the feet, and a 
back disability has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has, or, at any time pertinent to the claim on 
appeal, has had a right shoulder disability.

3.  No headache disability was shown in service, and there is 
no medical evidence or opinion establishing a nexus between 
headaches, first manifested in 2003, and the veteran's active 
military service.   

4.  Fungus of the feet was first manifested many years 
following the veteran's separation from military service, and 
there is no medical evidence or opinion establishing a nexus 
between such disability and service. 

5.  The veteran's currently diagnosed spine conditions-
degenerative disc disease and scoliosis-were not shown in 
service or for years thereafter, and there is no medical 
evidence or opinion even suggesting a nexus between such 
disabilities and the veteran's military service.  


CONCLUSION OF LAW

1. The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for fungus of the 
feet are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a right shoulder disability, headaches, fungus 
of the feet, and a back disability has been accomplished.

In August 2003 and October 2003 pre-rating letters, the RO 
notified the veteran of what the evidence needed to show to 
establish entitlement to service connection: an injury in 
military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO also indicated the type 
of evidence needed to establish each element.  Thereafter, he 
was afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO letters sent to the 
appellant in August 2003, October 2003 and August 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO identified recently-
acquired evidence that had been added to the record and 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain evidence for consideration.  In the August 2003 
letter, the veteran was requested to send in any medical 
reports that he had.  In a June 2004 letter, the veteran was 
notified that the RO was attempting to obtain medical 
treatment reports from Drs. Bryant and Baker and that the 
veteran should also follow up with these doctors regarding 
the submission of the requested medical records.  These 
points were reiterated in the August 2004 letter that 
informed the veteran that the medical records still had not 
been received from the identified private physicians.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the December 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support of these claims.  Following the issuance of the 
August 2004 notice letter that specifically informed the 
veteran that medical records from Drs. Baker and Bryant had 
not been received and that his assistance was requested to 
obtain these records, the veteran was afforded yet another 
opportunity to present information and evidence pertinent to 
the claims on appeal  Indeed, the veteran did not respond to 
the RO's August 2004 letter, and no additional information or 
evidence appears forthcoming.  After one year's time, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in August 2005 (as reflected in the 
supplement SOC (SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20. 1102. 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability). In this case, the veteran's status is not at 
issue.  While the RO has not furnished notice pertinent to 
the matters of disability rating or effective date, on these 
facts, such omission is harmless.  Id.  As the Board's 
decision herein denies the appellant's claims for service 
connection, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has obtained the veteran's service 
medical records and VA medical records.  The veteran has 
identified other treatment providers as having pertinent 
records, the RO attempted to obtain those records.  After 
receiving no response to requests for additional records from 
identified private sources, the RO appropriately enlisted the 
appellant's assistance in procuring those records; however, 
the veteran has not responded.  The Board emphasizes that the 
duty to assist is not a one-way street, and that the veteran 
must cooperate with the VA's attempts to assist him.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the 
RO's actions, and the veteran's lack of cooperation, the 
Board finds that no further RO action in this regard is 
warrant.  

The Board  finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with any of the claims herein 
decided.  As noted above, the appellant failed to report for 
a RO hearing that had been scheduled for him in August 2005 
and also failed to report for a hearing before the Board in 
June 2006

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Right shoulder disability

Considering the claim for service connection for a right 
shoulder disability in light of the above-noted legal 
authority, the Board finds that the claim must be denied 
because the first essential criterion for service 
connection-competent and persuasive evidence of the claimed 
disability-has not been met.

The service medical records (SMRs) reflect that in January 
1960 the veteran complained of pain between the shoulder 
blades, but the examiner noted there were no objective 
findings.  A February 1962 record reflects that the veteran 
stated that he had an old injury to the right shoulder after 
a fall in boot camp, and while running, he started to have 
pain in his right shoulder again; however, the examination 
was unremarkable and a March 1962 x-ray revealed a normal 
shoulder.  These records reflect no additional complaints, 
findings, or diagnosis of any shoulder problems.  On 
discharge examination, the upper extremities were evaluated 
as clinically normal.

Post-service medical records are negative for complaints of 
right shoulder pains or problems and there are no records of 
any current treatment for or diagnosis of a right shoulder 
disability.  Although the veteran asserted in an April 2004 
letter that he has a dislocated shoulder, he has neither 
presented nor alluded to the existence of any medical 
evidence of a current right shoulder disability.  Therefore, 
service connection for a right shoulder disability is 
precluded on any basis, in the absence of competent evidence 
that the veteran currently has, or, at any point pertinent to 
the current claim, has had a right shoulder disability.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the 
competent medical evidence establishes no current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

B.  Headaches

The appellant's service medical record reflect no complaints, 
findings or diagnosis of headaches in service and his 
discharge examination is negative for any evidence that the 
veteran had headaches.

In a July 2003 VA outpatient medical record, the veteran 
complained of chronic headaches that he related to stress or 
tension type situations and that had recently changed in pain 
pattern.  He also stated that the headaches were often 
associated with blurred vision.  The examiner assessed 
headache, but noted that given the veteran's associated 
symptoms of blurred vision, there was a concern about the 
etiology of the headache so an ophthalmology consultation was 
indicated to check for an increased intracerebral pressure.  

Upon review of the evidence described above, the Board finds 
that the criteria for service connection for headaches are 
not met. 

Initially, the Board notes that there is no clear evidence of 
a current headache disability upon which to predicate a grant 
of service connection.  While VA treatment records have noted 
that the veteran complained of headache pain, none of the 
medical evidence has identified any medical reason for the 
claimed headaches, such that this notation, alone, is not 
sufficient to constitute evidence of a disability.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, in 
the absence of proof of a current disability there can be no 
valid claim for service connection.  Brammer, 3 Vet. App. at 
225.   

However, even if the assessment of "headache" is deemed 
sufficient to constitute medical evidence of a current 
disability, the Board notes that there is no persuasive  
evidence of a nexus between headaches and service.  As 
reflected above, there is no documented evidence of any 
headaches in service or for years thereafter; indeed, the 
first evidence of treatment for headaches was in 2003, more 
than 30 years  following the veteran's discharge from 
service.  The Board points out the lapse of time between 
service and the diagnosis of a disability is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  (The Board 
also notes, parenthetically, that the veteran related his 
headaches to tension and stress when seeking treatment.)  
Moreover, there is no medical evidence or opinion even 
suggesting a nexus between post-service headaches and the 
veteran's military service, and the veteran has not 
presented, identified, or alluded to the existence of any 
such opinion.  

C.  Fungus of the feet

The service medical records are completely negative for 
complaints, findings, or diagnoses of fungus of the feet.  
The skin and feet were normal on August 1963  discharge 
examination. 

Available post-service VA medical records indicate that in 
July and August 2003, the veteran complained of pain in his 
feet since service which he attributed to ingrown toenails 
and chronic infections and fungus.  Examination revealed that 
the veteran had thickened toenails in addition to evidence of 
fungal infection along the feet.   A November 2003 VA 
podiatry record reflects that the veteran complained of 
painful toenails and that he tried over the counter 
antifungal medications on his nails, with no changes.  The 
examiner noted that the veteran had mycotic hallus nails on 
both feet, heloma molle left 4th digit with adductovarus toe, 
right interdigital maceration possible heloma molle, and dry 
skin. 

As indicated above, the first documented clinical evidence of 
fungus of the feet was some 30 years after service.  The 
absence of any clinical evidence of the claimed disability 
for decades after service is a factor that tends to weigh 
against the claim.  See Maxson, 230 F.3rd at 1333.
 
Significantly, moreover, there is no competent medical 
evidence or opinion even suggesting a nexus between any 
current fungus of the feet and service, and the veteran has 
not presented, identified or even alluded to the existence of 
any such evidence or opinion.
	 
While VA medical records contain the veteran's post-service 
history of having had fungus of the feet since military 
service, that history alone is not a reliable indicator of 
the onset of such disorder in service. As indicated above, 
such history is not supported objectively, as the veteran's 
service medical records are completely negative for 
complaints, findings, or diagnoses of any skin disorder of 
the feet.   Furthermore, the Board notes that no post-service 
VA examiner has rendered a medical opinion linking any 
current fungus disorder of the feet to the veteran's military 
service.  The veteran's own reported history of the in-
service onset of a skin disorder of the feet, as reflected in 
VA medical records, does not constitute competent evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional). 

D.  Back disability 

In addition to the basic legal authority governing claims for 
service connection noted above, the Board notes that 
pertinent to this claim, service connection may presumed, for 
certain chronic diseases, such as arthritis, which develop to 
a compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records reflect that in 
February 1961 the veteran complained of "strain" that 
bothered him when lifting weights.  The August 1963 discharge 
examination showed that the veteran's spine and 
musculoskeletal system was normal.  

Post-service medical evidence dated more than 30 years after 
the veteran's discharge from service reflect the presence of 
a current back disability.  In February 1994, the veteran 
underwent x-rays of his lumbar spine after complaining of 
pain after a motor vehicle accident.  There were findings of 
mild degenerative disc disease and mild scoliosis.  A July 
2002 VA emergency room record reflects that the veteran 
presented with a one day history of hematuria and upon 
examination he denied having any back pain or any 
musculoskeletal complaints.  July 2003 VA outpatient records 
reflect that the veteran stated that he had chronic back pain 
since he sprained his back in service.  The veteran was 
assessed with low back pain and the examiner commented that 
this could be a longstanding back strain.  However, in an 
August 2003 VA outpatient record, the veteran was again 
assessed with back pain, with a finding that the etiology was 
unclear.  The examiner also noted that it seemed that more so 
of flank pain instead of back pain and that this may be 
related to renal disease.  In a September 2003 VA physical 
therapy record, the veteran stated that he first injured his 
back in service and that he had pain on and off ever since.

The Board points out that the veteran has not provided or 
identified any existing medical evidence that documents that 
he was diagnosed with a back disorder during service or 
within the presumptive year after discharge.  

As indicated, the above-referenced medical evidence clearly 
shows that the appellant has been competently diagnosed with 
a disability of the lower back-specifically, degenerative 
joint disease and of the lumbosacral spine and scoliosis.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also that there 
is an etiological connection between his military service and 
such disability.  Boyer v. West, 210 F.3d  1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In this case, however, the evidence simply does not establish 
a nexus between current low back disability and the 
appellant's military service. As noted above, there is no 
objective evidence of back disability or back injury during 
the appellant's period of active service.  In addition, there 
is no objective medical evidence that the veteran was 
diagnosed with degenerative disc disease until February 1994, 
more than 30 years after the veteran's discharge from 
service; hence, presumptive service connection is not 
available.  As noted above, the lapse of time between service 
and the diagnosis of a disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson, 230 F.3rd at 1333.  Furthermore, the record includes 
no medical opinion establishing a nexus between current 
degenerative disc disease and/or scoliosis and the veteran's 
military service.  

Although VA medical records contain the veteran's post-
service history of having strained his back during military 
service, that history alone is not a reliable  indicator of 
the onset of such disorder in service.  As indicated above, 
such history is not supported objectively, as the veteran's 
service medical records are completely  negative for 
complaints, findings, or diagnoses of any back condition.  
Interestingly, the Board notes that the service medical 
records only reveal that the veteran complained of 
"strain," with no indication of what part of the body he 
believed he strained.  Hence, the veteran's own reported 
history of in-service back strain, as reflected in records of 
his VA medical treatment, does not constitute competent 
evidence of the required nexus.  See LeShore, 8 Vet. App. at 
409.  Significantly, the veteran has not identified or even 
alluded to the existence of any medical evidence or opinion 
that, in fact, supports the claim for service connection.  

E.  All disabilities

For all the foregoing reasons, each of the claims for service 
connection discussed above must be denied.

The Board notes that the veteran has asserted that there are 
additional pertinent private medical records not associated 
with the record.  However, the Board points out that the RO 
requested these records from the identified private 
physicians in June 2004 and in August 2004 and also requested 
that the veteran assist in obtaining these records.  However, 
to ate, no response from either the private physicians or the 
veteran as to providing copies of these records has been 
received, and no further RO action in this regard.  Because 
the veteran has not cooperated in the RO's efforts to assist 
him in obtaining evidence that may be pertinent to the 
claims, the Board has no other choice but to consider each 
claim on the basis of the current record, which, as indicated 
above, presents no basis for allowance of any of the claims.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions submitted in support of his claims.  
As noted above, however, each of the claims for service 
connection herein decided turns on a medical matter.  As a 
layperson with the appropriate medical training and 
expertise, the appellant simply is not competent to render a  
probative (persuasive) opinion on such matters-to include 
the diagnosis of a specific disability or the question of 
whether there is a medical relationship between a specific 
disability and military service.  See, e.g., Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

Under these circumstances, each claim for service connection 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of competent evidence to support any of the claims 
herein decided, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for headaches is denied.

Service connection for fungus of the feet is denied.

Service connection for a back disability is denied.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for service connection for a skin 
disability, claimed as boils, is warranted.

The veteran's service medical records reveal that he was 
evaluated and treated for boils, carbuncles, recurrent 
pustules, and contact dermatitis of the neck and right 
forearm in service.  Post service, a November 2002 VA record 
reflect that he was assessed with skin lesions, possible 
folliculitis that appeared to be a chronic condition.  Given 
this evidence, the Board finds that a medical opinion on the 
question of whether the veteran currently has a skin 
disability that is medically related to skin problems in 
service would be helpful in resolving the remaining question 
of whether the record presents a basis for a grant of service 
connection.  See 38 U.S.C.A. § 5103A; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (holding that when there is 
evidence of a current disorder and an in-service notation of 
a relevant abnormality, VA's duty to assist includes 
providing the claimant with an examination). 

Accordingly, the RO should arrange for the veteran to undergo 
VA dermatology  examination, by a physician, at an 
appropriate VA medical facility.  The veteran is advised that 
a failure to report to any scheduled examination, without 
good cause, may result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to  the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility. 

Prior to arranging for the examination, the RO must obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Syracuse VA Medical Center (VAMC), 
dated from February 1994 to November 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,  
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Syracuse VAMC, since 
November 2003, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal. The RO's notice letter to the veteran 
should  explain that he has a full one-year period for 
response.  See  38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute  to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO should also request that 
the u also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman, cited to above, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.     However, identification of specific 
actions  requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Syracuse VAMC all outstanding records of 
evaluation and/or treatment for a skin 
disability, from November 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file. 

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for a skin disability, 
claimed as boils, that is not currently 
of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the decision in 
Dingess/Hartman (cited to above), as 
appropriate. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA dermatology examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and studies deemed 
necessary should be accomplished (with 
all results made available to the 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should identify all current 
skin disability (ies).  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the disability is medically related 
to service, to specifically include skin 
problems--boils, carbuncles, recurrent 
pustules, and contact dermatitis of the 
neck and right forearm-noted in the 
service medical records. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a skin disability, 
claimed as boils, in light of all 
pertinent evidence and legal authority.

8.   If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
that includes citation to and discussion 
of all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate  
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


